COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-251-CV

LYDIA ESTHER RODRIGUEZ                                              APPELLANT

                                             V.

VICTOR MANUEL RODRIGUEZ                                              APPELLEE

                                          ----------

            FROM THE 211 TH DISTRICT COURT OF DENTON COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 10, 2008